Citation Nr: 1749309	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-42 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen the claim of service connection for degenerative joint disease of the right knee.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a total left knee replacement.  

4.  Entitlement to service connection for ischemic heart disease (IHD).  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema.    

6.  Entitlement to service connection for skin cancer.  

7.  Entitlement to service connection for a disability manifested by vertigo.  

8.  Entitlement to service connection for obstructive sleep apnea (OSA).  

9.  Entitlement to service connection for vascular problems.  

10.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bowel perforation as a result of surgery for an abdominal aortic aneurism.  

11.  Entitlement to an increased rating in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	James P. Coletta, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant (Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1960 to June 1964.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2017, a travel Board hearing was held before the undersigned in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for PTSD, IHD, COPD, skin cancer, OSA, vascular problems, vertigo and compensation under the provisions of 38 U.S.C.A. § 1151 for a bowel perforation as a result of surgery for an abdominal aortic aneurism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a September 2012 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the September 2012 decision denying service connection for PTSD, the additional evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  Service connection for degenerative joint disease of the right knee was denied by the RO in a September 2012 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the September 2012 decision denying service connection for right knee degenerative joint disease, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

5.  Service connection for a total left knee replacement was denied by the RO in a September 2012 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal. 

6.  Since the September 2012 decision denying service connection for a total left knee replacement, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

7.  Throughout the appeal, the Veteran's hearing acuity has been manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 70 decibels in the right ear and 70 decibels in the left ear, with speech recognition ability 80 percent correct in the right ear and 68 percent correct in the left ear, or 68 decibels in the right ear and 50 decibels in the left ear, with speech recognition ability 64 percent correct in the right ear and 80 percent correct in the left ear.  


CONCLUSIONS OF LAW

1.  The additional evidence submitted subsequent to the September 2012 decision of the RO, which denied service connection for PTSD, is new and material; thus, the claim for service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The additional evidence submitted subsequent to the September 2012 decision of the RO, which denied service connection for degenerative joint disease of the right knee, is not new and material; thus, the claim for service connection for this disability is not reopened, and the September 2012 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The additional evidence submitted subsequent to the September 2012 decision of the RO, which denied service connection for status post total left knee replacement, is not new and material; thus, the claim for service connection for this disability is not reopened, and the September 2012 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for an initial rating in excess of 20 percent for bilateral hearing loss have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (Code) 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in February 2012 and May 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in November 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

New and Material Evidence

Service connection for PTSD, degenerative joint disease of the right knee and status post total left knee replacement was previously denied by the RO in a September 2012 rating decision.  The Veteran did not appeal these determinations.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Acquired Psychiatric Disorder Including PTSD

Evidence of record at the time of the September 2012 decision that denied service connection for PTSD included the Veteran's STRs and post-service treatment records that did not include complaints, manifestations, treatment, or diagnoses of any psychiatric disorder, including PTSD.  Service connection was denied on the basis that there was no diagnosis of PTSD.  

Review of medical records dated subsequent to the September 2012 decision includes VA outpatient treatment records, dated in June 2013 that includes a diagnosis of PTSD.  As no diagnosis of an acquired psychiatric disorder was previously of record at the time of the rating decision, the June 2013 treatment report clearly represents new and material evidence upon which the claim must be reopened.  To this extent the appeal is allowed.  

Bilateral Knee Disabilities 

The Veteran has claimed service connection for disabilities of each knee, diagnosed as degenerative joint disease of the right knee and status post left knee total replacement.  As noted, service connection for each knee disability was denied by rating decision of the RO in September 2012.  Evidence of record at the time of that denial included the Veteran's STRs, which showed no complaint or manifestation of a left knee disorder, but complaints of right knee pain in March 1961 and June 1963.  X-ray studies were consistent with Osgood-Schlatter's disease.  On examination for separation from service, clinical evaluation of the lower extremities was normal.  Also of record in September 2012 were the results of a September 2012 VA examination that showed pertinent diagnoses of status post left total knee replacement in October 2008, degenerative joint disease of the right knee diagnosed in 2012, and Osgoods-Schlatter's disease of the right knee, diagnosed in March 1961.  After examination of the Veteran and review of the record, the examiner opined that it was less likely than not that the Veteran's current diagnoses of status post total left knee replacement and degenerative joint disease of the right knee were incurred in or caused by a claimed in-service injury, event, or illness.  The rationale was that the current knee problems of degenerative joint disease, which required the left total knee replacement in 2008, and were documented by X-ray studies of the right knee, were not documented in the military records and there were no knee injuries in service that would lead to the later development of degenerative joint disease.  The presence of Osgood-Schlatter's disease of the right knee did not cause any problems while the Veteran was on active duty, is usually outgrown, and does not lead to the later development of degenerative joint disease, which is more likely related to genetic factors.   As there was no diagnosis of degenerative joint disease of either knee in service, an injury in service that could be related to the development of degenerative joint disease, or a medical opinion relating the Osgood-Schlatter's disease noted in service with the later development of degenerative joint disease, the RO denied service connection for each disability of the knees.  

Evidence received subsequent to the September 2012 denial of service connection for disabilities of each knee includes testimony he gave before the undersigned at the Board hearing in March 2017 and additional private and VA treatment records that include a diagnosis of left knee arthritis in November 2006.  During the hearing, the Veteran contended that the right knee arthritis was related to a right ankle injury that was documented in the STRs and that the left knee arthritis was caused or related to the right knee arthritis.  While the undersigned discussed the need for the Veteran to formally apply for service connection for a right ankle disability in order for secondary service contentions to be considered, neither the Veteran nor his representative has submitted such a claim.  Additionally, regarding the contention that the left knee disability was related to a disability of the right knee that is of service onset, the Board notes that degenerative joint disease of the left knee was noted prior to the development of the disease in the right knee and, as noted, service connection is not in effect for the right knee disability.  As such, the contentions made during the hearing are not sufficient to raise a reasonable possibility of substantiating the claim.  

Neither does review of the additional reports of treatment that have been associated with the record since the September 2012 decision provide a basis for establishment of service connection for either knee disorder.  There is no relationship drawn in these records between the Veteran's service and the development of degenerative joint disease of either knee.  As noted above, for service connection, medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury is necessary.  Hickson, 12 Vet. App. at 247.   

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

Service connection for bilateral hearing loss was granted by the RO in a September 2012 rating decision.  The 20 percent initial disability rating was awarded under the provisions of Code 6100 from the date of claim in November 2011.  

For evaluation of hearing impairment, examinations are conducted using the controlled speech discrimination test together with the results of pure tone audiometry testing.  A numeric designation of impaired efficiency is then assigned based upon the results of these tests and a percentage evaluation is reached by correlating the results for each ear.  38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation purposes for the VA in August 2012.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
30
65
90
95
Left ear
30
65
90
95

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 70 decibels in the right ear and 70 decibels in the left ear.  Speech recognition ability was 80 percent correct in the right ear and 68 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation purposes for the VA in November 2014.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
30
70
85
85
Left ear
45
75
"0"
80

The examiner listed, the Veteran's acuity as manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 68 decibels in the right ear and 50 decibels in the left ear.  Speech recognition ability was 64 percent correct in the right ear and 80 percent correct in the left ear.  The provisions of 38 C.F.R. § 4.86(b) apply to the right ear test results.

The assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. App. 345 (1992).  In the instant case, the application of the rating schedule to the pertinent facts demonstrates that a rating in excess of 20 percent is not warranted for a bilateral hearing loss.   In this regard, it is noted that the pure tone and speech reception figures noted on both examinations correspond to the 20 percent ratings under Tables VI and VII.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the examiners in 2012 and 2014 did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability.  The Board finds that no prejudice results to the Veteran for the reasons discussed below, and the Board may proceed with a decision.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.

While the VA examiners did not explicitly address the functional effect of the Veteran's hearing loss disability, the Board notes that the Veteran has not contended that a higher rating is warranted as a result of functional impairment.  Rather, the Veteran and his spouse testified that his hearing loss caused him to have his television up very loud, but that he was able to compensate for his hearing loss if he was able to look directly at the speaker.  Therefore, the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and he has not contended that an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder, including PTSD, is reopened.  The appeal is allowed to this extent.  

New and material evidence having not been received, the claim of service connection for degenerative joint disease of the right knee remains denied.  

New and material evidence having not been received, the claim of service connection for residuals of a total left knee replacement remains denied.  

A rating in excess of 20 percent for bilateral hearing loss is denied.  


REMAND

Review of the record, shows that the remaining issues on appeal require further development of the evidence.  Specifically, the Board notes that during the Board hearing in March 2017, the Veteran contended that the numerous disorders for which he has claimed service connection are the result of herbicide exposure while he served in the Republic of Vietnam (RVN).  While the Veteran has not been certified as having RVN service, his contentions relate to exposure during clandestine service for the Central Intelligence Agency (CIA).  His representative has stated that there has been no certification that efforts to obtain the classified records from the CIA are futile.  Thus, additional attempts to obtain the records should be made and a certification of unavailability of records should be associated with the record if necessary.  See 38 C.F.R. § 3.159(e).  

Additionally, the Board notes the contentions made by the Veteran and his representative regarding his service at Camp Lejeune, North Carolina, where he was exposed to hazardous chemicals.  While the disabilities for which he is claiming service connection are not specifically covered in new regulations applicable to such service, aside from these presumptive provisions, service connection might be established by satisfactory proof of direct service connection. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran's claims regarding such chemical exposure must be adjudicated prior to appellate consideration.  

Regarding the claim of service connection for vertigo, while the VA examiner in November 2015 rendered an opinion that the Veteran's vertigo was not caused by or related to service or to his service-connected disability, he omitted the portion of the examination report that pertains to possible aggravation of the vertigo by the service-connected hearing loss.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  Under these circumstances, an additional examination is warranted.  

Regarding the claim for compensation under the provisions of 38 U.S.C.A. § 1151, the Veteran seeks compensation based on a lack of proper care and negligent treatment during surgery, claiming that he had a bowel perforation as a result of surgery for an abdominal aortic aneurism in November 2005.  Treatment records from the 2005 surgery show that he did have bowel complications, but it is not apparent whether these complications arise to the level where benefits under 38 U.S.C.A. § 1151 are warranted.  The Board finds that a medical opinion is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ  must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014) are fully complied with and satisfied, to include efforts to obtain any records relating to the Veteran's reported clandestine service in the Republic of Vietnam.  (See attorney's Memorandum, received September 11, 2017.)  This should include a certification that all action that can be taken has, and if futile, a notification of unavailability of medical records should be furnished to the Veteran and his representative for the record.  See also 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The AOJ should conduct any necessary development regarding the Veteran's assertions that his disabilities are related to chemical exposure while serving at Camp Lejeune, North Carolina.  

2.  Following completion of the above, the AOJ should arrange for a supplemental opinion regarding whether the Veteran's vertigo is at least as likely as not (50 percent or greater probability) aggravated by his service-connected hearing loss and/or tinnitus.  The examiner who conducted the November 2015 examination should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities aggravated (permanently increased in severity beyond the natural progress of 

the disorder) his vertigo.  If the examiner who conducted the November 2015 examination is not available, the Veteran should be scheduled for an additional examination with another examiner who should be requested to render the requested opinion.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The Veteran should be scheduled for a VA examination by a physician who can adequately address any complications associated with the Veteran's November 2005 abdominal aneurism surgery and answer the following questions: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran sustained additional disability of a bowel perforation caused by or made worse from the VA abdominal aneurysm repair surgery performed in November 2005?  In rendering this opinion, please address whether the VA surgery precipitated the occurrence of a bowel perforation. 

(b) If so, is it at least as likely as not (50 percent or greater probability) that the additional disability resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during the surgery? 

(c) If the Veteran sustained additional disability of a bowel perforation that was caused by or made worse from the November 2005 VA aneurysm repair 

surgery, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, is it at least as likely as not (50 percent or greater probability) that any additional bowel perforation disability was a reasonably foreseeable outcome or surgical complication of the VA surgery? 

In rendering this opinion, the VA examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability of a bowel perforation to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms of record. 

(d) Would a reasonable person in the Veteran's situation have proceeded with the November 2005 VA aneurysm repair surgery, even if advised of the risk that he could suffer from a bowel perforation as a result of that surgery?  In rendering this opinion, the VA examiner should discuss the medical consequences of proceeding with the November 2005 VA aneurysm repair surgery, versus the Veteran foregoing this surgery, which are primary factors to evaluate whether a reasonable person would have proceeded with the surgery.  In this regard, a physician's failure to advise a veteran of a foreseeable risk may be considered a minor, immaterial deviation if it is determined that a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason

4.  Thereafter, the AOJ should readjudicate the issues on appeal, to include as due to chemical exposure from the drinking water while serving at Camp Lejeune, North Carolina.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


